DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 2, 5-11, 14-16, 19-22 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Brian et al. (US 2004/0223872 A1), hereinafter Brian, fails to show or make obvious the claimed combination of elements, particularly the limitations as set forth in independent claims 1 and 28, and dependent claims 2, 5-11, 14-16, 19-22, 24-27, and 29 which recite features not taught or suggested by the prior art drawn to Brian.
Specifically, Brian fails to teach the plurality of hollow gas permeable fibers extending generally perpendicular to the bulk flow of blood which occurs generally axially through the fiber bundle compartment and generally axially through the at least one generally cylindrical fiber bundle positioned therein or wherein the axis of the at least one generally cylindrical fiber bundle is oriented generally parallel to a plane of rotation of the impeller.
The secondary reference of Maianti et al. (US 2004/0219060 A1), hereinafter Maianti does teach the axis of the at least one generally cylindrical fiber bundle is oriented generally parallel to a plane of rotation of the impeller. However, the combination does not teach the corresponding axial blood flow as well as the relative orientation of the fibers being perpendicular to said axial blood flow.
wherein the axis of the at least one generally cylindrical fiber bundle is oriented generally parallel to a plane of rotation of the impeller as well as the fibers within the fiber bundle being perpendicular to the axis of the bundle as a whole (Fig. 3C) such that the flow of blood is also axially through the fiber bundle (Blood flows up from inlet 32 to outlet 52 in Fig. 3I). However, Federspiel does not teach a flow channel formed within the housing in fluid connection with an inlet manifold of the fiber bundle compartment, or the flow channel extends upward along a side o the housing from the pressurizing stator compartment.
While such modification could conceivably be made to introduce a flow channel between the impeller and fiber bundle of Federspiel (such as by modifying with Maianti to rotate the impeller and fiber bundles relative to one another), doing so would not necessarily result in the flow channel as claimed. Furthermore, adding a flow channel would work against the original disclosure of Federspiel (i.e. would go against a compact configuration described in Paragraph 8; Paragraph 52 specifically discourages channels, pathways, or other flow directing structures between the impeller and fiber bundle). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781